IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                October 2, 2007
                               No. 06-11021
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

MARK MATA

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:05-CR-075-20


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Mark Mata appeals the 168-month prison sentence imposed following his
of conviction of one count of conspiracy to distribute cocaine, marijuana, and
methamphetamine. Mata contends that the district court infringed his Sixth
Amendment rights and erred by sentencing him based on its own factual
findings. Mata also challenges the presumption of reasonableness that attaches
to a within-guidelines sentence. These arguments are foreclosed. See Rita v.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-11021

United States, 127 S. Ct. 2456, 2462 (2007); United States v. Alonzo, 435 F.3d
551, 553 (5th Cir. 2006); United States v. Mares, 402 F.3d 511, 519 (5th Cir.
2005).
      Mata argues that his sentence is unreasonable because the district court
did not give sufficient weight to certain sentencing factors. Mata has failed to
show error in connection with his sentence, which was the result of a downward
departure imposed in accordance with the Sentencing Guidelines. See United
States v. Smith, 440 F.3d 704, 706-07 (5th Cir. 2006).
      Mata has shown no error in connection with the district court’s judgment.
Consequently, that judgment is AFFIRMED. The Government’s motion for
summary affirmance, dismissal of the appeal, or an extension of time to file a
brief is DENIED.




                                       2